IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Detention of
                                                     No. 80098-1 -I
 R.H.,
                                                     DIVISION ONE
                       Appellant.
                                                     UNPUBLISHED OPINION

                                                     FILED: September 30, 2019

         APPELWICK, C.J.   —   R.H appeals an order mandating he undergo 180 days

of involuntary treatment at Western State Hospital. He contends that the State has

not shown substantial evidence that he is gravely disabled, and that he is being

confined despite the trial court finding that less restrictive treatment was in his best

interest. We affirm, but remand to the trial court to correct a scrivener’s error in

the involuntary commitment order.

                                        FACTS

         R.H is a 66 year old man with schizoaffective disorder, bipolar type, and a

history of polysubstance abuse. He was admitted to Western State Hospital on

September 28, 2017. At that time, his 365 day less restrictive treatment order had

been revoked after he was found by police near McChord Military Base threatening

passersby in cars with a knife. R.H. has a history of over 20 hospitalizations,

including 12 at Western State Hospital since 1991.
No. 80098-1-1/2


       RH. testified in his own defense at his hearing for invoiuntary treatment.

During his testimony, he indicated his desire to leave Western State and live with

his mother. He states that he didn’t mind his medications even though they made

him ill. He stated that he would attend an out-patient program if he were released

into the community. He further stated that he does not “get into trouble” in the

community, and that his troubles with police are the result of people setting him

up.

       Dr. Carole DeMarco, a psychologist at Western State Hospital, testified in

support of the State’s petition to order another 180 days of involuntary treatment.

She testified that R.H had recently exhibited severe deterioration and loss of

cognitive and volitional control, assaultive behavior, and refused to take

medication. She also testified that R.H. had recently threatened staff, including

threatening a social worker to the point where she went to the nurse’s station out

of fear of being harmed. R.H. followed the social worker and kicked the door after

she had reached the nurse’s station. The night prior to DeMarco’s testimony, R.H.

had postured as a boxer when told he would not be allowed outside to smoke. The

next morning, he threw a milk carton towards the room where his treatment team

was meeting.

      DeMarco further testified that R.H. was not medication compliant, and had

a history of going off his medications while in the community. She stated that she

did not believe that R.H would be able to meet his basic health and safety needs

in the community because his difficulty maintaining his medications makes him

aggressive and assaultive. She also indicated that R.H. living with family was not


                                            2
No. 80098-1 -1/3


an option for discharge.     Based on his history and recent behavior, DeMarco

recommended that R.H. stay at Western State Hospital. She stated that his needs

could not be met in a less restrictive alternative.

       On April 26, 2018, the trial court ordered another 180 days of treatment at

Western State Hospital. In its oral ruling, the court found that there was no realistic

discharge plan and that less restrictive alternatives were not in RH’s best interest.

It incorporated these oral findings in its written order. The court also stated in its

written order that RH. was not ready for discharge, and was not able to meet his

basic health and safety needs in the community. However, it left unchecked the

box that stated, “[Iless restrictive alternative treatment is not in the best interest of

the Respondent or others.” The court found that R.H. was gravely disabled,

evidenced by his inability to provide for his essential needs in the community and

severe deterioration in routine functioning as a result of his mental disorder. R.H.

appeals.

                                    DISCUSSION

       R.H makes essentially two arguments. First, he argues that the State failed

to present sufficient evidence that he was gravely disabled. Second, he argues

that the trial court unconstitutionally ordered him detained despite finding that less

restrictive treatment was in his best interest.

  I.   Sufficiency of Evidence

       RH. contends that the State has not presented sufficient evidence that he

is gravely disabled under RCW 71.05.020(22). Therefore, he argues that his

commitment order should be reversed.              The State is required to prove the


                                               3
No. 80098-1 -114


requirements of involuntary commitment by clear, cogent, and convincing

evidence. RCW 71 .05.310.

       A person may be committed for treatment of a mental disorder if they are

‘gravely disabled.” In re Det. of LaBelle, 107 Wash. 2d 196, 201-02, 728 P.2d 138

(1986). A person is gravely disabled if the person as a result of a mental disorder

       (a) [i}s in danger of serious physical harm resulting from a failure to
       provide for his or her essential human needs of health or safety; or
       (b) manifests severe deterioration in routine functioning evidenced
       by repeated and escalating loss of cognitive or volitional control over
       his or her actions and is not receiving such care as is essential for
       his or her health or safety.
RCW 71.05.020(22).

       A trial court’s findings of grave disability will generally not be disturbed on

appeal if supported by substantial evidence that the trial court could have

reasonably found to be clear, cogent, and convincing. LaBelle, 107 Wn2d at 209.

We defer to the trial court on the persuasiveness of evidence, witness credibility,

and conflicting testimony. In re the Vulnerable Adult Petition of Knight, 178 Wn.

App. 929, 937, 317 P.3d 1068 (2014).

       The trial court found that R.H. met both definitions of “gravely disabled.”

The court’s factual findings do not indicate which facts support which definition.

The State dedicates the majority of its argument to the definition in RCW

71 .05.020(22)(b).

       A finding that a person is gravely disabled under RCW 71 .05.020(22)(b) is

appropriate if they are showing severe mental deterioration of routine functioning

evidenced by recent proof of loss of cognitive or volitional control. LaBelle, 107



                                             4
No. 80098-1-1/5


Wn.2d at 208. A finding is also appropriate if they would not receive the care they

need to maintain their health and safety if released. ki. The court may consider a

person’s history of decompensation in the community in making this determination.

See In re Det. of C.K., 108 Wash. App. 65, 75, 29 P.3d 69 (2001).

       The trial court found that R.H.’s violent behavior towards staff supported a

finding of loss of cognitive and volitional control. DeMarco testified that R.H. had

recently threatened a doctor and social worker on his ward. R.H. followed the

social worker to the nurse’s station and kicked the door to the nurse’s station. He

postured as a boxer towards staff when told he would not be allowed to go outside.

He also threw a milk carton at staff.

       The trial court further considered R.H.’s history of going off his medications

and decompensating in the community.         It also found that R.H. was refusing

medication. The court found that R.H. had no realistic discharge plan. Considering

this evidence, the trial court determined that R.H. was unable to meet his basic

health and safety needs in the community.

       Clear, cogent, and convincing evidence supports the trial court’s

determination that R.H. is gravely disabled under RCW 71.05.020(22)(b).

Because this finding alone was a sufficient basis for the involuntary treatment

order, we need not address whether there was substantial evidence to support a

determination that R.H. was gravely disabled under RCW 71 .05.020(22)(a).




                                             5
No. 80098-1 -116


  II.       Less Restrictive Treatment

            R.H. contends that he was involuntarily detained despite the trial court’s

finding that less restrictive alternative treatment would be in his best interest. The

State argues that the trial court made no such finding, but rather committed           a
scrivener’s error by failing to check the appropriate box.

        In its oral ruling, the trial court specifically found that less restrictive

treatment was not in R.H.’s best interest. It incorporated its oral findings into its

written order. The court stated in its written order that R.H. “is not ready for

discharge.” It also wrote that R.H. is “[n]ot able to meet his basic health and safety

needs in the community.” Nowhere in its order did the court write that it intended

to abandon its oral ruling that less restrictive alternative treatment was not in R.H.’s

best interest.      Rather, it left unchecked the box indicating that less restrictive

alternative treatment was not in R.H.’s best interest. This oversight was an obvious

scrivener’s error.

        Where there is no evidence in the record that an obvious scrivener’s error

prejudiced the person it affects, the proper remedy is remand to the trial court for

correction. See State v. Moten, 95 Wash. App. 927, 929, 976 P.2d 1286 (1999).

R.H. does not argue that he was prejudiced by this error. We find no prejudice

from this scrivener’s error.1



        1 R.H. also contends that RCW 71 .05.320 is unconstitutional because it
permits courts to involuntarily detain individuals despite finding that less restrictive
alternative treatment is in their best interests. Because we find that the trial court
did not find less restrictive alternative treatment was in R.H.’s best interest, we
decline to address this constitutional argument.

                                                6
No. 80098-1-1/7


      We affirm, but remand to the trial court to correct the scrivener’s error in the

involuntary commitment order.




WE CONCUR:



     ~                                   ~ ~1




                                             7